Trustee Process.
Trustee Process. Heard on an agreed statement, September Term, 1877, Dunton, J., presiding. Judgment pro forma that the trustee was chargeable for the sum of $35.50.This case is published in this volume, as it appears that similar suits are being brought. It was sent to the Reporter by Royce, Ch. J., on the request of Veazey, J. It was heard at the January Term, 1878, of the Supreme Court of Rutland County, before Pierpoint, Ch. J., Barrett, Royce, and Powers, JJ. Pierpoint, Ch. J., rendered an oral opinion; but it was never reported.*623Agreed statement: This is an action of assumpsit, returnable before a justice of the peace. The defendant appeared on the return day of said writ, and said cause was continued from time to time to June 1, 1877, when said defendant did not appear and was defaulted, and judgment rendered against him, and the said trustee adjudged chargeable upon its disclosure for the sum of $35.50, from which judgment, as to its liability, the trustee appealed.The sendee of- the writ and summons in the case was made upon the agent of the trustee appointed to receive service of process under section 118 of chapter 28, General Statutes. .Henry H. Smith, clerk of the Rutland County Court, certified under the seal of the court, that, at the January Term, 1878, of the Supreme Court for Rutland County, the judgment of the County Court, in this cause, was reversed, and judgment rendered that the trustee be discharged with costs.